     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                        UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11
                                               SACRAMENTO DIVISION
12
13                                                       )       Case No.: 2:19-cv-01584-AC
     ERICKA KANE,                                        )
14                                                       )       DEFENDANT’S UNOPPOSED MOTION
                       Plaintiff,                        )       FOR EXTENSION (FIRST REQUEST)
15                                                       )       AND PROPOSED ORDER
              vs.                                        )
16                                                       )
                                                         )
17   ANDREW SAUL,                                        )
     Commissioner of Social Security,                    )
18                                                       )
                                                         )
19                     Defendant.
20
21            Defendant requests an extension of thirty (30) days in which to file his Response to
22   Plaintiff’s Brief in Support of Remand, extending the current due date from March 19, 2020, to
23   the new due date of Monday, April 20, 2020. This is Defendant’s first request for an extension
24   to file his Response to Plaintiff’s Brief in Support of Remand. Counsel for Defendant conferred
25   with counsel for Plaintiff, Larry Rohlfing, on March 18, 2020. Counsel for Plaintiff confirmed
26   that Plaintiff had no objections to this request.
27            Counsel for Defendant states that this case was recently reassigned to her at the briefing
28   stage after the previously assigned lead counsel resigned from Social Security Administration


     Stip. & Prop. Order for Ext.; 2:19-cv-01584-AC          1
 1   Office of General Counsel (SSA OGC). Counsel states that she had four District Court briefs
 2   with due dates from March 16, 2020, through March 20, 2020, along with other program
 3   litigation and administrative responsibilities, and is unable to complete these assignments
 4   adequately as scheduled within the current due dates. Scheduling issues are exacerbated by
 5   recent resignations and medical leave absences of OGC staff, coupled with OGC’s long-term
 6   hiring freeze, necessitating reassignment of this and other cases mid-stream. Counsel states that
 7   the difficulty has been further compounded by recent interruptions in access to SSA’s secure
 8   network, and difficulty accessing documents through the Court’s ecf system.
 9            Defendant makes this request in good faith, with no intention of unnecessary delay.
10   Counsel for Defendant sincerely apologizes to the Court and Plaintiff for any inconvenience
11   caused by this request. Defendant asks that all other deadlines be adjusted accordingly.
12
13
                                                            Respectfully submitted,
14
15   Dated: March 18, 2020

16                                                          McGREGOR W. SCOTT
                                                            United States Attorney
17
                                                            DEBORAH LEE STACHEL
18                                                          Regional Chief Counsel, Region IX
                                                            Social Security Administration
19
20                                                    By:   /s/ Carol S. Clark
                                                            CAROL S. CLARK
21                                                          Special Assistant U.S. Attorney
22                                                          Attorneys for Defendant

23
24
25
26
27
28


     Stip. & Prop. Order for Ext.; 2:19-cv-01584-AC            2
 1
 2                                                    ORDER
 3   For good cause shown, Defendant’s unopposed request for extension is approved.
 4   APPROVED AND SO ORDERED:
 5
     Dated: March 18, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Prop. Order for Ext.; 2:19-cv-01584-AC     3
